Citation Nr: 0933700	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for cervical spine 
degenerative disc disease (cervical spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1981 to September 2005.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for cervical degenerative disc disease, 
with a 0% disability rating. 


FINDINGS OF FACT

Throughout the appeal period, the preponderance of the 
evidence shows that the Veteran's cervical spine disability 
has been characterized by pain, no restriction in his range 
of motion, no X-ray findings of arthritis, no neurological 
manifestations, and no incapacitating episodes necessitating 
bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a compensable rating for cervical 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 5.59, 4.71(a), 
Diagnostic Codes (Codes) 5003, 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As the 
Veteran has not alleged any prejudice, that burden has not 
been met.  

VA has obtained service treatment records (STRs), assisted 
the appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 


B.  Factual Background

The Veteran's STRs reveal that he was seen on several 
occasions for back pain after lifting weights, including in 
August 2001, June 2004, and July 2004.  

In June 2005, the Veteran was seen for complaints of pain in 
the upper back between his shoulders and radiating to his 
left shoulder and left arm of three months duration.  He 
reported occasionally feeling numbness and tingling in his 
left hand.  He indicated that he had been weight lifting 
before the pain began; no other overuse or activity was 
noted.  On physical examination his spine was straight, with 
no neck tenderness and good cervical motion.  No neurosensory 
deficits were noted; he had equal strength and sensation in 
his upper extremities bilaterally.  Cervical spine X-rays 
were obtained and read as normal; the Veteran was referred to 
an orthopedist.

In July 2005, the Veteran was seen for complaints of mid-back 
and left shoulder pain which was aggravated by sleeping but 
eased with time.  He had normal ranges of motion and normal 
strength, and his cervical spine appeared normal.  There was 
no tenderness on palpation and axial loading and vertebral 
artery tests were negative. 

An August 2005 magnetic resonance imaging (MRI) report showed 
a left-sided posterolateral bulge at the C6-C7 level causing 
neuroforaminal narrowing locally with a possible mild degree 
of nerve root impingement, but no actual herniation or other 
significant abnormalities.

On December 2005 VA examination, the claims file was 
reviewed.  The Veteran reported having back problems for the 
previous year over his upper back, but denied any specific 
injury.  He indicated that while doing physical training he 
started having a steady pain and discomfort in his upper mid-
back which had gotten worse every time.  He reported that he 
usually had to sleep on his stomach when he was having upper 
back pain.  His pain was reported as moderate to severe, 
lasting as long as four days to one week, and was usually 
relieved by rest.  He indicated that he did not take any 
medication for the pain or have any additional limitations 
during flare-ups.  The pain did not radiate and there were no 
associated symptoms such as weight loss, fevers, malaise, 
dizziness, visual disturbances, weakness, or loss of bladder 
or bowel control.  He did report that on occasion when he had 
severe pain in the upper back he had numbness as well.  His 
condition did not interfere with his activities of daily 
living or his occupation.

On physical examination, the Veteran's cervical spine was 
symmetrical, with no abnormal curvatures and his posture and 
gait were within normal limits.  His ranges of motion were 
recorded as: forward flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees bilaterally, and 
lateral rotation to 80 degrees bilaterally.  There was no 
limitation of motion due to pain, weakness, fatigue, or lack 
of endurance.  Neurological testing was normal, with intact 
sensation to position, vibration, pinprick and light touch 
over both upper extremities, and deep tendon reflexes of 2+ 
in the biceps and 1+ in the triceps and brachioradialis, 
bilaterally.  Romberg and Lasegue's signs were negative 
bilaterally.  The August 2005 MRI report was reviewed; 
contemporaneous cervical spine X-rays did not note any 
arthritis.  A diagnosis of C6-C7 disc herniation without 
radiculopathy was given.  The examiner estimated that flare-
ups and repetitive use would not result in additional 
limitation of movement. 

In his August 2006 Substantive Appeal, the Veteran alleged 
that his disability meets the criteria for a 10 percent 
disability rating under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episodes.  He cited the 
history related to the VA examiner in December 2005 that he 
had been incapacitated for a period of four days to one week 
in October 2005, with the only relief of pain coming from bed 
rest.  He indicated that he could not seek VA medical 
treatment because his military retirement was not yet final, 
and that at the time he was not working and that this flare-
up of his condition prevented him from seeking employment.


C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Degenerative disc disease of the cervical spine is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula, outlined below), and 
intervertebral disc syndrome is rated under the General 
Rating Formula or based on incapacitating episodes, whichever 
is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 
5242 and 5243 (2008).  

Under the General Rating Formula, a 10 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Code 5237.  

Notes following the General Rating Formula also provide, in 
pertinent part, that any associated objective neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be rated separately, under the appropriate 
Code.  Id., Note 1.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated based 
on limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Under the Formula for Rating Intervertebral Disc Syndrome, a 
10 percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.

In every instance where the schedule does not provide for a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe his experiences.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For the claim adjudicated below, 
the Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
a compensable rating were met.   

The RO evaluated the Veteran's cervical degenerative disc 
disease under Code 5243 and the General Rating Formula and 
assigned a noncompensable rating.  Despite the fact that a 
bulging disc at C6-C7 was shown on MRI in August 2006, none 
of the medical evidence of record reflects any limitation of 
cervical motion at any time during the appeal period.  STRs 
for June 2005 and July 2005 both indicate that he had full 
range of motion in his cervical spine; on December 2005 VA 
examination he also exhibited a full range of motion, 
including cervical flexion to 45 degrees.  Notably, the 
Veteran has not alleged and the evidence does not show muscle 
spasm, abnormal gait or spinal contour, or vertebral body 
fracture; hence a compensable rating based on such findings 
is not warranted.

The VA examiner estimated the Veteran will have no additional 
limitation of movements or function due to pain, weakness, 
fatigue, or lack of endurance.  Although the Veteran's 
disability is characterized as degenerative disc disease, the 
August 2005 X-ray study of record is negative for any 
findings of arthritis.  As such, additional disability based 
on functional loss due to pain has not been shown.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003.  

The Board has also considered whether the Veteran is entitled 
to a separate rating for neurological manifestations.  There 
are no reports in the record of any neurological 
manifestations.  The June 2005 treatment record noted no 
neurosensory deficits and the VA examination report noted 
normal findings on neurological testing and no radiculopathy.  
Hence, a separate rating for neurological manifestations is 
not warranted.

The Board has also considered the Veteran's specific 
contentions that he should be afforded a higher rating under 
the criteria for intervertebral disc syndrome, based on 
incapacitating episodes.  However, while he has alleged that 
in October 2005 his severe pain required him to spend up to a 
week in bed (as noted in the history he provided on VA 
examination), there is no evidence in the record to show that 
he was placed on bed rest prescribed by a physician with 
concurrent treatment by a physician, as opposed to 
experiencing acute signs and symptoms that the Veteran 
determined required bed rest.  There is no other indication 
in the record of any other alleged incapacitating episode.  
If there is no record of the need for bed rest and treatment 
(as determined by a physician), by regulation, there was no 
incapacitating episode.  See 67 Fed. Reg. 54345, 54347 
(August 22, 2002).  Consequently, an increased rating based 
on incapacitating episodes is not warranted.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is nothing in the record to suggest that the schedular 
criteria are inadequate.  The symptoms (and associated 
impairment/limitations) shown are entirely encompassed by the 
schedular criteria.  Furthermore, the disability picture 
presented by the Veteran's service connected low back 
disability is not exceptional.  The VA examination report 
specifically states that he does not have any restrictions in 
his occupation or in his activities of daily living as a 
result of the cervical spine disability.  The one week delay 
in seeking work in October 2005 alleged by the Veteran would 
not be sufficient to render his disability picture 
exceptional.  Consequently, referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).  
At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

A compensable rating for cervical degenerative disc disease 
is denied.



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


